262 F.2d 26
104 U.S.App.D.C. 314
Evelyn Hawley KENNEDY, Appellantv.Francis W. HILL, Jr., Executor of the Estate of Edgar S.Kennedy, deceased, et al., Appellees.
No. 14441.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 6, 1958.Decided Nov. 20, 1958.

Mr. Joseph O. Janousek, Washington, D.C., for appellant.
Mr. Edmund D. Campbell, Washington, D.C., for appellees.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
On October 19, 1949, Evelyn Hawley Kennedy married Edgar S. Kennedy, who was then about 80 years of age.  They lived together until the spring of 1950, when a separation occurred.  Negotiations for a financial settlement immediately began between the attorneys for the parties and culminated in an agreement dated and signed March 15, 1951.  By its terms, the wife acknowledged the payment of $50,000 in satisfaction of all claims against her husband and his estate for support, maintenance, alimony or necessaries, and also in satisfaction of any claims she might have against Mary K. Nelms and Ida H. Sisson, relatives of her husband who she 'inferred' had been influential in breaking up the marriage.


2
The husband died in August, 1953, and on October 1, 1956, Mrs. Kennedy filed this suit against his executors and beneficiaries.  She sought to set aside the settlement contract as fraudulently obtained, to enjoin an immediate distribution of her husband's estate, and to obtain her distributable share as though there had been no settlement.


3
After taking Mrs. Kennedy's deposition, in which she disclaimed reliance upon the alleged fraud, the defendants moved for and were granted summary judgment.  This appeal followed.


4
We have carefully examined the record and find no error.


5
Affirmed.